Filed 7/7/22 P. v. Ulloarivera CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,
          Plaintiff and Respondent,
                                                                  A164414
 v.
 FIDEL ULLOARIVERA,
                                                                 (San Mateo County Super. Ct.
          Defendant and Appellant.
                                                                 No. 19-NF-008722-A)



      Fidel Ulloarivera appeals from a judgment following his no
contest plea. His court-appointed counsel has filed a brief
seeking our independent review of the record pursuant to People
v. Wende (1979) 25 Cal.3d 436 to determine whether there are
any arguable issues on appeal. We find no such issues and
affirm.

                                    BACKGROUND

       Ulloarivera lived in the home of 13-year-old M. Doe and her
family, although by the time these events occurred he had moved
into the garage. Doe’s mother observed Ulloarivera, then 28,
flirting with Doe, and found suggestive text messages between
the two. Doe admitted to her mother that Ulloarivera had sexual
intercourse with her on three occasions and had kissed her on the
lips. She did not want to have sex with him.


                                                1
       During a pretext phone call, Doe’s mother falsely told
Ulloarivera that he had impregnated Doe. Ulloarivera responded
that had fallen in love with Doe and had not meant to impregnate
her. He indicated he was aware of Doe’s age and later explained
that it is not uncommon in his native Honduras for adult men to
date young girls. He admitted to police that he had sexual
intercourse with Doe approximately six times.

      Ulloarivera was charged with eight counts of committing a
lewd and lascivious act upon the body of a child under the age of
14. (Pen. Code § 288, subd. (a); counts one-three, seven-nine, and
14-15.)1 As to counts one-three and seven-nine, the information
alleged as enhancements that Ulloarivera had substantial sexual
contact with a minor younger than 14. (§ 1203.066, subd. (a)(8).)
Ulloarivera was further charged with six counts of unlawful
sexual intercourse by an adult over 21 years of age with a minor
under age 16 (§ 261.5, subd. (d); counts four-six and 10-12) and
one count of unlawful contact with a minor with the intent to
violate section 288. (§ 288.3, subd. (a); count 13.)

      Ulloarivera was properly advised of his trial rights, pled no
contest to counts one and two, and admitted the associated
special allegations. Defense counsel stipulated to a factual basis
for the plea based on his independent investigation; the
prosecutor concurred. The court dismissed the remaining
charges.

       The court sentenced Ulloarivera to the six-year midterm on
count one and a consecutive one-third the midterm sentence of
two years on count two, for a total term of eight years. It
reserved victim restitution and imposed a 10-year no contact
order as to Doe, a $300 restitution fine with a 10 percent
collection fee, an $80 court operations assessment, and a $60
criminal conviction assessment. The court imposed and


      1   Undesignated statutory citations are to the Penal Code.
                                  2
suspended a $300 parole revocation restitution fine and ordered
Ulloarivera to register as a sex offender (§ 290) and pay the Daly
City Police Department $700 for the cost of Doe’s forensic
examination. The probation officer concluded Ulloarivera was
able to pay restitution based on his employment history and
ability to obtain employment upon release. He was awarded 903
actual and local conduct credits.

                         DISCUSSION

      Ulloarivera’s counsel has represented that he advised
Ulloarivera of his intention to file a Wende brief in this case and
of Ulloarivera’s right to submit supplemental written argument
on his own behalf. Ulloarivera has not done so. He has also been
advised of his right to request that counsel be relieved. This
court has reviewed the entire record on appeal for potential error.
No issue requires further briefing.

                         DISPOSITION

      The judgment is affirmed.




                                  3
                                           ______________________
                                           BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
WISEMAN, J.*



A164414




      * Retired Associate Justice of the Court of Appeal, Fifth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                 4